People v Alfair (2016 NY Slip Op 03959)





People v Alfair


2016 NY Slip Op 03959


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Sweeny, J.P., Renwick, Andrias, Kapnick, Kahn, JJ.


1181 1970/09

[*1]The People of the State of New York, Respondent,
vUmar Alfair, etc., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered February 13, 2013, as amended July 22, 2013, convicting defendant, upon her plea of guilty, of attempted criminal possession of a forged instrument in the second degree, and sentencing her, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Although defendant, who was arrested for a federal drug felony one week after the end of a two-year period in which she was required to "stay out of trouble" (and was subsequently convicted), was in technical compliance with her plea agreement, the court properly exercised its discretion when it declined to adhere to its conditional promise to replace the plea with a misdemeanor disposition, and instead gave defendant the opportunity to withdraw her plea. "[P]roper sentencing criteria counseled imposition of a different sanction than that agreed to originally," and defendant was "not entitled to specific performance of the original sentencing representations" (People v Schultz , 73 NY2d 757, 758 [1988]; cf. People v McConnell , 49 NY2d 340 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK